ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that STANLEY S. FRANKFURT formerly of PATERSON, who was admitted to the bar of this State in 1987, and who thereafter was suspended from the practice of law by Order of the Court dated July 16, 1999, effective August 11, 1999, and who remains suspended at this time, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 3.2 (failure to expedite litigation and to treat all persons involved in the legal process with courtesy) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that STANLEY S. FRANKFURT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.